PER CURIAM.
Tryphon Peacock appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Peacock v. Thompson, No. CA-03-567-5-BO (E.D.N.C. Aug. 18, 2003). We deny Peacock’s motion for an injunction against administration of medication as it is not related to the present appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED